Case: 16-17615   Date Filed: 10/23/2017   Page: 1 of 5


                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 16-17615
                       Non-Argument Calendar
                     ________________________

              D.C. Docket No. 1:16-cv-00494-WKW-GMB



JAMES BRYSON GRAHAM,

                                            Plaintiff-Appellant,


                                 versus


WELLS FARGO BANK, N.A.,
JOHN G. STUMP,
Chairman & CEO WFB,

                                            Defendants-Appellees.

                     ________________________

              Appeal from the United States District Court
                  for the Middle District of Alabama
                    ________________________

                           (October 23, 2017)
              Case: 16-17615       Date Filed: 10/23/2017   Page: 2 of 5


Before MARTIN, JORDAN, and ROSENBAUM, Circuit Judges.

PER CURIAM:

      James Bryson Graham, proceeding pro se, appeals the dismissal of his

complaint brought under the Truth in Lending Act (“TILA”) for failure to state a

claim upon which relief can be granted. Graham contends that the district court

erred in dismissing his complaint because he raised a plausible claim under TILA.

After careful review, we affirm.

                                           I.

      In the late 1990s, Graham executed a number of promissory notes in favor of

SouthTrust Bank, Wells Fargo’s predecessor in interest. In 2000, after Graham

defaulted on one of these notes, SouthTrust Bank used funds from a money market

account that Graham also had with SouthTrust to offset that debt. Graham has

since filed a number of actions alleging fraud, conversion, due process violations,

and that Wells Fargo was required to surrender the original loan documents. All of

these actions were dismissed.

      In May 2016, Graham sent Wells Fargo a letter seeking to rescind his

original promissory notes. He also requested the return of his “paid-in-full

original, unaltered and verified debt instruments” within twenty days. In June

2016, Graham filed suit in the United States District Court for the Middle District

of Alabama seeking return of his original loan documents and damages. He based


                                           2
                 Case: 16-17615   Date Filed: 10/23/2017   Page: 3 of 5


his claim on the TILA, Generally Accepted Accounting Principles (“GAAP”), and

Supreme Court precedent. Graham’s case was referred to a magistrate judge, who

recommended it be dismissed with prejudice for failure to state a claim. The

magistrate judge found both that the TILA did not require Wells Fargo to return

Graham’s original note, and that Graham’s claim was time barred. The district

court dismissed Graham’s claim, adopting the recommendation of the magistrate

judge in full.

                                          II.

      We review de novo dismissals of actions for failure to state a claim upon

which relief can be granted, accepting the factual allegations in the complaint as

true. Am. Dental Ass’n v. Cigna Corp., 605 F.3d 1283, 1288 (11th Cir. 2010). In

addition, we construe pro se complaints liberally. Alba v. Montford, 517 F.3d

1249, 1252 (11th Cir. 2008).

      The TILA requires creditors to provide consumers with “clear and accurate

disclosures of terms dealing with things like finance charges, annual percentage

rates of interest, and the borrower’s rights.” Beach v. Ocwen Fed. Bank, 523 U.S.

410, 412, 118 S. Ct. 1408, 1410 (1998); see also 15 U.S.C. §§ 1631, 1632, 1635,

1638. If a creditor does not make the required disclosures, a borrower may sue for

damages or rescission of the loan. See Beach 523 U.S. at 412, 118 S. Ct. at 1410.

The TILA contains two separate limitations periods for filing actions. For claims


                                          3
              Case: 16-17615     Date Filed: 10/23/2017    Page: 4 of 5


seeking damages, actions must be brought within one year of the purported TILA

violation. 15 U.S.C. § 1640(e). For claims seeking rescission of a loan, actions

must be brought within three years of the date of closing. Id. § 1635(f); Beach,

523 U.S. at 411–12, 118 S. Ct. at 1409.

      The district court properly dismissed Graham’s complaint because his action

was untimely. While Graham is correct that Jesinoski v. Countrywide Home

Loans, Inc., 574 U.S. ___, 135 S. Ct. 790 (2015), recognized a right of rescission

under the TILA, it also recognized that that right must be exercised “within three

years after the transaction is consummated.” Id. at 792. The loan instruments

challenged in this case were executed in the late 1990s. Wells Fargo’s predecessor

in interest, SouthTrust Bank, satisfied Graham’s indebtedness with funds from his

money market account in 2000. But Graham did not send a letter seeking

rescission until 2016. As the transactions that are the subject of this suit happened

over fifteen years ago, both the one-year limitations period for damages actions

and the three-year limitations period for rescission actions have passed. 15 U.S.C.

§§ 1635(f), 1640(e). Graham does not argue that there is any basis for tolling the

TILA statute of limitations, but instead argues that no statute of limitations should

apply to his action. He relies on a discussion of Alabama quiet title actions. But

Graham asserts a claim under the TILA, not an Alabama quiet title action. Thus,

Graham’s complaint is time-barred.


                                          4
               Case: 16-17615      Date Filed: 10/23/2017    Page: 5 of 5


      Liberally construed, Graham’s appeal may also be read to raise claims based

on GAAP and the Due Process Clause of the U.S. Constitution. To the extent that

these claims were raised in the district court, the district court did not err in

dismissing them for failure to state a claim upon which relief can be granted.

GAAP principles have no legal force standing alone. Cf. Ziemba v. Cascade Int’l,

Inc., 256 F.3d 1194, 1208 (11th Cir. 2001). And private parties, including the

defendants in this case, cannot be sued for violations of the Due Process Clause.

See Jackson v. Metro. Edison Co., 419 U.S. 345, 349, 95 S. Ct. 449, 453 (1974).

To the extent Graham raises these claims for the first time on appeal, they are

waived. See Access Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1331 (11th Cir.

2004).

      We affirm the district court’s dismissal of Graham’s action.

      AFFIRMED.




                                            5